Citation Nr: 0737834	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left wrist 
disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1974 to November 
1977, and from January 1991 to March 1991.  He also had 
service in the Army Reserves.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Roanoke, Virginia, and an October 2006 rating decision from 
the RO in Newark, New Jersey.  Jurisdiction over this case 
was transferred to the RO in Columbia, South Carolina.  The 
veteran appeared before the undersigned Veterans Law Judge in 
August 2007 and delivered sworn testimony at a hearing at the 
RO in Columbia, South Carolina.

A rating decision in January 2005 granted entitlement to 
nonservice-connected pension and denied service connection 
for hearing loss, hypertension, and a bilateral foot 
condition.  The veteran has not expressed disagreement with 
the January 2005 RO decision.

A rating decision dated in March 2005 granted the veteran 
service connection for tinnitus and assigned a 10 percent 
disability rating for that disability, and a rating decision 
dated in June 2006 granted the veteran service connection for 
residuals of a fracture of the fourth right metacarpal, and 
also assigned a 10 percent disability rating for that 
disability.  The veteran has not expressed disagreement with 
the March 2005 or June 2006 RO decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that at his August 2007 Board hearing, the 
veteran testified that he had been denied benefits from the 
Social Security Administration (SSA) in 2006 (Hearing 
transcript (Tr.), at pages 21 - 22).  The veteran appeared to 
indicate that he was in the process of appealing that adverse 
SSA decision.  At any rate, VA has a duty to obtain Social 
Security Administration (SSA) records when they may be 
relevant.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  An attempt should be made to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Social 
Security Administration (SSA) and request 
copies of the veteran's records regarding 
SSA disability benefits, including any 
SSA administrative decision(s) (favorable 
or unfavorable), to include in 2006, and 
the medical records upon which the 
decision(s) were based.

2.  The AOJ should then readjudicate the 
issues on appeal.  If any of the benefits 
sought are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





